DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew Grell on October 7, 2021.
The application has been amended as follows: 
* It is noted that claims unlisted remain unchanged*

5. (Currently Amended) The remotely operated surgical device of Claim 3, wherein said flexible pigtail is configured to be disposed at a location within a patient's vessel.
13. (Currently Amended) The remotely operated surgical device of Claim 10, wherein a rotation of said first catheter end is configured to result[s] in said rotation of [a] said pigtail end adjacent the thrombus therein.
21. (Currently Amended) The method of Claim 19, further comprising the step of 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the record of prior art because the amendments to the claims filed 7/29/2021 overcome the previous rejection and in view of applicant’s arguments set forth on pages 9-13 of applicant’s arguments filed 7/29/2021, as set forth in the Final Rejection. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH TIEU DANG whose telephone number is (571)270-3221. The examiner can normally be reached Monday-Thursday (9am-4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/ANH T DANG/Primary Examiner, Art Unit 3771